[a8kexhibit1012012nelnetc001.jpg]
DMWEST #8825769 v1 Exhibit 10.1 Deal CUSIP 64031YAC8 Revolving Loan CUSIP
64031YAD6 CREDIT AGREEMENT DATED AS OF FEBRUARY 17, 2012 AMONG NELNET, INC. THE
LENDERS PARTY HERETO, U.S. BANK NATIONAL ASSOCIATION AS ADMINISTRATIVE AGENT,
WELLS FARGO BANK, NATIONAL ASSOCIATION AS SYNDICATION AGENT, AND CITIBANK, N.A.
AND ROYAL BANK OF CANADA AS CO-DOCUMENTATION AGENTS, AND U.S. BANK NATIONAL
ASSOCIATION AS LEAD ARRANGER AND BOOK RUNNER



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc002.jpg]
i TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01 Defined Terms
.............................................................................................1
SECTION 1.02 Classification of Loans and Borrowings
....................................................16 SECTION 1.03 Terms
Generally.........................................................................................16
SECTION 1.04 Accounting Terms; GAAP
.........................................................................17
ARTICLE II THE CREDITS SECTION 2.01 Commitments; Revolving Loans and Borrowings.
....................................17 SECTION 2.02 Swing Line Loans
......................................................................................18
SECTION 2.03 Requests for
Borrowings............................................................................19
SECTION 2.04 Funding of Borrowings
..............................................................................20
SECTION 2.05 Interest Elections
........................................................................................20
SECTION 2.06 Termination and Reduction of
Commitments............................................22 SECTION 2.07 Repayment
of Loans; Evidence of Debt
....................................................22 SECTION 2.08 Prepayment
of Loans
.................................................................................23
SECTION 2.09 Fees
............................................................................................................23
SECTION 2.10
Interest........................................................................................................24
SECTION 2.11 Alternate Rate of Interest
...........................................................................24
SECTION 2.12 Increased Costs
..........................................................................................25
SECTION 2.13 Break Funding Payments
...........................................................................25
SECTION 2.14 Taxes
..........................................................................................................26
SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
................28 SECTION 2.16 Mitigation Obligations; Replacement of Lenders
......................................29 SECTION 2.17 Increased Commitments;
Additional Lenders ...........................................30 SECTION 2.18
Defaulting
Lenders.....................................................................................31
ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01 Organization; Powers
.................................................................................32
SECTION 3.02 Authorization; Enforceability
....................................................................32 SECTION
3.03 Governmental Approvals; No Conflicts
....................................................32 SECTION 3.04 Financial
Condition; No Material Adverse Change ...................................33
SECTION 3.05 Properties
...................................................................................................33
SECTION 3.06 Litigation and Environmental Matters
.......................................................33 SECTION 3.07
Compliance With Laws and Agreements
..................................................34 SECTION 3.08 Investment and
Holding Company Status..................................................34
SECTION 3.09 Taxes
..........................................................................................................34
SECTION 3.10 ERISA
........................................................................................................34



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc003.jpg]
ii SECTION 3.11 Disclosure
..................................................................................................34
ARTICLE IV CONDITIONS SECTION 4.01 Effective Date
............................................................................................34
SECTION 4.02 Each Borrowing
.........................................................................................35
ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01 Financial Statements; Ratings
Change and Other Information ..................36 SECTION 5.02 Notices of
Material
Events.........................................................................37
SECTION 5.03 Existence; Conduct of Business
.................................................................38 SECTION 5.04
Payment of
Obligations..............................................................................38
SECTION 5.05 Maintenance of Properties; Insurance
........................................................38 SECTION 5.06 Books
and Records; Inspection Rights
......................................................38 SECTION 5.07 Compliance
With
Laws..............................................................................38
SECTION 5.08 Use of
Proceeds..........................................................................................39
SECTION 5.09 Guarantors
..................................................................................................39
SECTION 5.10 Dividends
...................................................................................................39
ARTICLE VI NEGATIVE COVENANTS SECTION 6.01 Recourse Indebtedness
...............................................................................39
SECTION 6.02 Liens
...........................................................................................................39
SECTION 6.03 Fundamental Changes
................................................................................40
SECTION 6.04 Sale of Assets.
............................................................................................40
SECTION 6.05 Minimum Consolidated Net Worth
...........................................................41 SECTION 6.06
Investments
................................................................................................41
SECTION 6.07 Acquisitions
...............................................................................................41
SECTION 6.08 Restricted Payments
...................................................................................42
SECTION 6.09 Recourse Leverage Ratio
...........................................................................42
SECTION 6.10 Non-FFELP Loans to all Loans
.................................................................42 ARTICLE VII
EVENTS OF DEFAULT ARTICLE VIII THE ADMINISTRATIVE AGENT ARTICLE IX MISCELLANEOUS
SECTION 9.01 Notices
.......................................................................................................46
SECTION 9.02 Waivers; Amendments
...............................................................................47
SECTION 9.03 Expenses; Indemnity; Damage Waiver
......................................................47



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc004.jpg]
iii SECTION 9.04 Successors and
Assigns..............................................................................48
SECTION 9.05 Survival
......................................................................................................51
SECTION 9.06 Counterparts; Integration; Effectiveness
....................................................52 SECTION 9.07 Severability
................................................................................................52
SECTION 9.08 Right of
Setoff............................................................................................52
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
....................52 SECTION 9.10 WAIVER OF JURY TRIAL
......................................................................53 SECTION
9.11 Headings
....................................................................................................53
SECTION 9.12 Confidentiality
...........................................................................................53
SECTION 9.13 USA Patriot Act
.........................................................................................54
SCHEDULES: Commitment Schedule Pricing Schedule Schedule 1.01 – Guarantors
Schedule 3.06 – Disclosed Matters Schedule 6.01 – Existing Indebtedness Schedule
6.02 – Existing Liens EXHIBITS: Exhibit A - Form of Assignment and Assumption
Exhibit B - Form of Opinion of Borrower’s Counsel Exhibit C - Form of Compliance
Certificate Exhibit D – Form of Note Exhibit E – List of Closing Documents



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc005.jpg]
1 This CREDIT AGREEMENT dated as of February 17, 2012, is among NELNET, INC.,
the LENDERS party hereto, U.S. BANK NATIONAL ASSOCIATION, as Administrative
Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and
CITIBANK, N.A. and ROYAL BANK OF CANADA, as Co-Documentation Agents and U.S.
BANK NATIONAL ASSOCIATION, as Lead Arranger and Book Runner. The parties hereto
agree as follows: ARTICLE I DEFINITIONS SECTION 1.01 Defined Terms. As used in
this Agreement, the following terms have the meanings specified below: “ABR”,
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined
by reference to the Alternate Base Rate. “ABR Margin” has the meaning set forth
in the Pricing Schedule. “Acquisition” means any transaction, or any series of
related transactions, consummated on or after the date of this Agreement, by
which the Borrower or any of its Subsidiaries (i) acquires any going business or
all or substantially all of the assets of any firm, corporation or limited
liability company, or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company. “Adjusted EBITDA” means
Consolidated Net Income plus, to the extent deducted from revenues in
determining Consolidated Net Income and without duplication, (i) Corporate Debt
Interest, (ii) expense for taxes paid in cash or accrued, (iii) depreciation,
(iv) amortization (including loan premiums/discounts and deferred origination
costs), (v) extraordinary non-cash expenses, charges or losses incurred other
than in the ordinary course of business (including the write-off of goodwill),
(vi) non-cash expenses related to stock based compensation, (vii) the unrealized
derivatives market value adjustment for such period (if negative), and (viii)
the unrealized foreign currency transaction adjustment related to the
remeasurement of foreign currency denominated debt for such period (if
negative), minus, to the extent included in Consolidated Net Income, (1)
extraordinary income or gains realized other than in the ordinary course of
business, (2) income tax credits and refunds (to the extent not netted from tax
expense), (3) any cash payments made during such period in respect of items
described in clauses (v) or (vi) above subsequent to the fiscal quarter in which
the relevant non-cash expenses, charges or losses were incurred, (4) the amount
of variable-rate floor income during such period, (5) the unrealized derivatives
market value adjustment for such period (if positive) and (6) the



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc006.jpg]
2 unrealized foreign currency translation adjustment related to the
remeasurement of foreign currency denominated debt for such period (if
positive). “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means U.S. Bank National Association, in its capacity as
administrative agent for the Lenders hereunder. “Administrative Questionnaire”
means an Administrative Questionnaire in a form supplied by the Administrative
Agent. “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Agreement”
means this Credit Agreement, including the Schedules and Exhibits thereto, as
the same may be amended from time to time after the date hereof. “Alternate Base
Rate” means, for any day, a rate per annum equal to the highest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day, plus 1% per annum). Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively. “Applicable Percentage”
means, with respect to any Lender, the percentage of the total Commitments
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments. “Approved
Fund” has the meaning assigned to such term in Section 9.04. “Assignment and
Assumption” means an assignment and assumption entered into by a Lender and an
assignee (with the consent of any party whose consent is required by Section
9.04), and accepted by the Administrative Agent, in the form of Exhibit A or any
other form approved by the Administrative Agent. “Availability Period” means the
period from and including the Effective Date to but excluding the earlier of the
Maturity Date and the date of termination of the Commitments. “Board” means the
Board of Governors of the Federal Reserve System of the United States of
America. “Borrower” means Nelnet, Inc., a Nebraska corporation.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc007.jpg]
3 “Borrower’s Line of Business” means any business conducted by the Borrower or
any of its Subsidiaries on the date of execution of this Agreement, and any
business reasonably related or incidental thereto, including but not limited to,
businesses reasonably related to education services, student loans, payment
processing, loan servicing, guarantee servicing, investment management, and
software development, as well as any business approved by the Required Lenders.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect. “Borrowing Request” means a request by the Borrower for a
Borrowing in accordance with Section 2.03. “Business Day” means any day that is
not a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market. “Capital Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. “Cash Equivalent Investments” means (i)
short-term obligations of, or fully guaranteed by, the United States of America,
(ii) commercial paper rated A-1 or better by S&P or P-1 or better by Moody’s,
(iii) demand deposit accounts maintained in the ordinary course of business,
(iv) certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$500,000,000, and (v) investments in the Short Term Federal Investment Trust for
which Union Bank and Trust Company serves as trustee and invests in assets such
as FFEL Program loans; provided in each case that the same provides for payment
of both principal and interest (and not principal alone or interest alone) and
is not subject to any contingency regarding the payment of principal or
interest. “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Existing Control Persons, of Equity Interests representing more than 30% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower, but only if at the time the Existing Control
Persons do not beneficially own Equity Interests representing a majority in
voting power of all issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower nor (ii) appointed by directors so



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc008.jpg]
4 nominated; or (c) the acquisition of direct or indirect Control of the
Borrower by any Person or group (other than the Existing Control Persons).
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd- Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” if the date enacted, adopted, issued
or implemented is after the date of this Agreement. “Code” means the Internal
Revenue Code of 1986, as amended from time to time. “Commitment” means, with
respect to each Lender, the commitment of such Lender to make Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The aggregate amount of the
Lenders’ Commitments at the Effective Date is $250,000,000. “Commitment
Schedule” means the Commitment Schedule attached hereto. “Consolidated Net
Income” means, for any fiscal period, the net income of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis for such period,
PLUS to the extent deducted in determining such net income, the derivatives
market value adjustment for such period (if negative) and MINUS to the extent
added in determining such net income, the derivatives market value adjustment
for such period (if positive). “Consolidated Net Worth” means at any date the
consolidated stockholders’ equity of the Borrower and its Consolidated
Subsidiaries. “Consolidated Subsidiary” means at any date any entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date. “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc009.jpg]
5 “Corporate Debt Interest” means, for any period, the interest expense of the
Borrower or any Subsidiary for such period on any Recourse Indebtedness
(exclusive of interest expense in respect of Junior Subordinated Hybrid
Securities). “Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of (i) such Lender’s Loans at such
time and (ii) any Swing Line Loans to the extent that such Lender has or is
deemed hereunder to have purchased a participation therein. “Daily Eurodollar
Base Rate” means, with respect to a Swing Line Loan, the applicable British
Bankers’ Association Interest Settlement Rate for Dollar LIBOR for one month
appearing on Reuters Screen LIBOR01 as of 11:00 a.m. (London time) on a Business
Day, provided that, (a) if the applicable Reuters Screen LIBOR01 for Dollar
LIBOR is not available to the Administrative Agent for any reason, the
applicable Daily Eurodollar Base Rate for one month shall instead be the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
Dollar LIBOR for one month as reported by any other generally recognized
financial information service selected by the Administrative Agent as of 11:00
a.m. (London time) on a Business Day, provided that, if no such British Bankers’
Association Interest Settlement Rate is available to the Administrative Agent,
the applicable Daily Eurodollar Base Rate for one month shall instead be the
rate determined by the Administrative Agent to be the rate at which the
Administrative Agent or one of its Affiliate banks offers to place deposits in
Dollars with first- class banks in the interbank market at approximately 11:00
a.m. (London time) on a Business Day in the approximate amount of the
Administrative Agent’s relevant Swing Line Loan and having a maturity equal to
one month. For purposes of determining any interest rate hereunder or under any
other Loan Document which is based on the Daily Eurodollar Base Rate, such
interest rate shall change as and when the Daily Eurodollar Base Rate shall
change. “Daily Eurodollar Loan” means a Swing Line Loan which, except as
otherwise provided in Section 2.09(c), bears interest at the Daily Eurodollar
Rate. “Daily Eurodollar Rate” means, with respect to a Swing Line Loan, the sum
of (a) the quotient of (i) the Daily Eurodollar Base Rate, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (b) the Eurodollar Margin. “Default” means any event or
condition which constitutes an Event of Default or which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in Swing
Line Loans within two (2) Business Days of the date such portion is required in
the determination of the Administrative Agent to be funded by it hereunder
(unless such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied), (b) notified the Borrower, the Administrative
Agent, the Swing Line Lender or any Lender in writing that it does not intend to
comply with any of its funding obligations under this



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc010.jpg]
6 Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing) or public
statement cannot be satisfied), (c) failed, within two (2) Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Swing Line Loans, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such confirmation, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a Defaulting Lender solely as the result of (x)
the acquisition or maintenance of an ownership interest in such Lender or a
Person controlling such Lender or (y) the exercise of control over a Lender or a
Person controlling such Lender, in each case, by a Governmental Authority or an
instrumentality thereof. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender, in accordance with the preceding sentence, will
be conclusive and binding absent demonstrable error, and such Lender will be
deemed to be a Defaulting Lender upon notification of such determination by the
Administrative Agent to the Borrower, the Swing Line Lender and the Lenders.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06. “Dollars” or “$” refers to
lawful money of the United States of America. “Domestic Subsidiary” means a
Subsidiary of the Borrower incorporated or organized under the laws of the
United States of America, any state thereof or the District of Columbia.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02). “Environmental
Laws” means all laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc011.jpg]
7 “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest. “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any
trade or business (whether or not incorporated) that, together with the
Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code. “ERISA
Event” means (a) any “reportable event”, as defined in Section 4043 of ERISA or
the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 day notice period is waived); (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA. “Eurodollar”, when used in reference to
any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate. “Eurodollar Margin” has the meaning set forth in the Pricing
Schedule. “Event of Default” has the meaning assigned to such term in Article 7.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc012.jpg]
8 “Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.12, any withholding tax that is imposed on amounts payable to such
Foreign Lender resulting from any law in effect (including FATCA) on the date
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.14, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.14. “Existing Control
Persons” means Michael S. Dunlap, Stephen F. Butterfield, the members of their
immediate families (parents, siblings, children and spouses) and any trust
created for the benefit of any of the foregoing. “FATCA” means Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), and any current or future regulations or official
interpretations thereof. “Federal Funds Effective Rate” means, for any day, the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Rate” has the meaning set forth in the Pricing Schedule. “Financial
Officer” means the chief financial officer, principal accounting officer,
treasurer or controller of the Borrower. “Foreign Lender” means any Lender that
is organized under the laws of a jurisdiction other than that in which the
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction. “GAAP” means generally accepted accounting
principles in the United States of America, as in effect from time to time and
applied on a consistent basis. “Governmental Authority” means the government of
the United States of America, any other nation or any political subdivision
thereof, whether state or local, and any agency,



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc013.jpg]
9 authority, instrumentality, regulatory body, court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Guarantee”
of or by any Person (the “Guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“Primary Obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. “Guarantor” means each
of the Material Subsidiaries that is a Domestic Subsidiary, and its successors
and assigns. Schedule 1.01 lists the Guarantors as of the Effective Date.
“Guaranty” means that certain Guaranty dated as of February 17, 2012, executed
by the Guarantor in favor of the Administrative Agent, for the ratable benefit
of the Lenders, as it may be amended or modified and in effect from time to
time. “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law. “Indebtedness” of any Person means, without duplication, (a)
all obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc014.jpg]
10 Person’s ownership interest in or other relationship with such entity, except
to the extent the terms of such Indebtedness provide that such Person is not
liable therefor. “Indemnified Taxes” means Taxes imposed on or with respect to
any payment made by or on account of any obligation of the Borrower, other than
Excluded Taxes and Other Taxes. “Information Memorandum” means the Confidential
Information Memorandum dated January 2012 relating to the Borrower.
“Intercompany Indebtedness” means Indebtedness of any Subsidiary to the Borrower
or any other Subsidiary. “Interest Election Request” means a request by the
Borrower to convert or continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period. “Interest Period” means with respect to
any Eurodollar Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing. “Investment” of a Person means any
loan, advance (other than commission, travel and similar advances to officers
and employees made in the ordinary course of business), extension of credit
(other than accounts receivable arising in the ordinary course of business on
terms customary in the trade) or contribution of capital by such Person; stocks,
bonds, mutual funds, partnership interests, notes, debentures or other
securities (including warrants or options to purchase securities) owned by such
Person; any deposit accounts and certificate of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person. “Junior Subordinated Hybrid
Securities” means the junior subordinated hybrid securities of the Borrower
issued on September 27, 2006.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc015.jpg]
11 “Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. “LIBO Rate” means, with respect to any
Eurodollar Borrowing for any Interest Period, the applicable British Bankers’
Association Interest Settlement Rate for deposits in Dollars appearing on
Reuters Screen LIBOR01 as of 11:00 a.m. (London time) on the day two Business
Days before the beginning of such Interest Period, and having a maturity equal
to such Interest Period, provided that, if the Reuters Screen is not available
to the Administrative Agent for any reason, the applicable LIBO Rate for the
relevant Interest Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in Dollars as reported by any
other generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on the day two Business Days
before the beginning of such Interest Period, and having a maturity equal to
such Interest Period, provided that, if no such British Bankers’ Association
Interest Settlement Rate is available to the Administrative Agent, the
applicable Eurodollar Base Rate for the relevant Interest Period shall instead
be the rate determined by the Administrative Agent to be the rate at which the
Administrative Agent or one of its Affiliate banks offers to place deposits in
Dollars with first-class banks in the interbank market at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount of the relevant Eurodollar Borrowing and
having a maturity equal to such Interest Period) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which Dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period. “Lien”
means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities (unless such option, call
or similar right is granted in connection with a merger, acquisition,
divestiture or similar transaction). “Loan Documents” means this Agreement, the
Guaranty, any notes executed by the Borrower in connection with this Agreement
and any other document or agreement, now or in the future, executed by the
Borrower or a Guarantor in connection with this Agreement. “Loans” means the
Revolving Loans or Swing Line Loans made by the Lenders to the Borrower pursuant
to this Agreement. “Material Adverse Effect” means a material adverse effect on
(a) the business, assets, operations, prospects or condition, financial or
otherwise, of the Borrower and the Subsidiaries



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc016.jpg]
12 taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or (c) the rights of or benefits available to
the Lenders under this Agreement. “Material Indebtedness” means Indebtedness
(other than the Loans), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “Principal Amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time. “Material Subsidiary” means (a) a Subsidiary with
consolidated stockholders’ equity in excess of $25,000,000, (b) Nelnet
Enrollment Solutions, LLC and (c) any Subsidiary listed as a separately
disclosed operating segment in the Borrower’s most recent annual report on Form
10- K as filed with the Securities and Exchange Commission or in any
subsequently filed annual report. “Maturity Date” means February 17, 2016.
“Moody’s” means Moody’s Investors Service, Inc. “Multiemployer Plan” means a
multiemployer plan as defined in Section 4001(a)(3) of ERISA. “Non-FFELP Loans”
means student loans not originated under the Federal Family Education Loan
Program of the U.S. Department of Education. “Other Taxes” means any and all
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement. “Participant” has the meaning set forth in Section 9.04. “PBGC” means
the Pension Benefit Guaranty Corporation referred to and defined in ERISA and
any successor entity performing similar functions. “Permitted Acquisition” means
any Acquisition made by the Borrower or any of its Subsidiaries, provided that,
(a) as of the date of the consummation of such Acquisition, no Default or Event
of Default shall have occurred and be continuing or would result from such
Acquisition, (b) such Acquisition is consummated on a non-hostile basis pursuant
to a negotiated acquisition agreement that has been (if required by the
governing documents of the seller or entity to be acquired) approved by the
board of directors or other applicable governing body of the seller or entity to
be acquired, and no material challenge to such Acquisition (excluding the
exercise of appraisal rights) shall be pending or, to the Borrower’s knowledge,
threatened by any shareholder or director of the seller or entity to be
acquired, (c) the business to be acquired in such Acquisition is in the same
line of business as the Borrower’s Line of Business or a line of business
incidental thereto, (d) as of the date of the consummation of such Acquisition,
all



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc017.jpg]
13 material approvals required in connection therewith shall have been obtained,
and (e) with respect to an Acquisition requiring an aggregate expenditure of
cash by the Borrower in excess of $25,000,000, the Borrower shall have furnished
to the Administrative Agent a certificate demonstrating in reasonable detail pro
forma compliance with the financial covenants contained in Section 6.05 and
Section 6.09 for the four (4) fiscal quarter period most recently ended prior to
the date of such Acquisition, in each case, calculated as if such Acquisition,
including the consideration therefor, had been consummated on the first day of
such period, and immediately following consummation of the Acquisition, the
Borrower has unencumbered cash plus unencumbered Cash Equivalent Investments
plus unused availability under this Agreement which aggregate is not less than
$25,000,000. “Permitted Encumbrances” means: (a) Liens imposed by law for taxes
that are not yet due or are being contested in compliance with Section 5.04; (b)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.04; (c) pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations; (d) deposits to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business; (e) judgment liens in respect of
judgments that do not constitute an Event of Default under clause (k) of Article
7; (f) Liens granted by any Subsidiary in connection with a Qualified
Receivables Transaction; and (g) easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Subsidiary; provided
that the term “Permitted Encumbrances” shall not include any Lien securing
Recourse Indebtedness. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity. “Plan” means any employee pension
benefit plan (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “Employer” as
defined in Section 3(5) of ERISA.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc018.jpg]
14 “Pricing Schedule” means the Pricing Schedule attached hereto. “Prime Rate”
means for any day the rate of interest per annum publicly announced from time to
time by U.S. Bank National Association as its prime rate for such day; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective. “Property” of a Person means
any and all property, whether real, personal, tangible, intangible, or mixed, of
such Person, or other assets owned, leased or operated by such Person.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey or otherwise transfer
to a Subsidiary or other special-purpose entity, any student loans, and rights
related thereto without recourse to the transferor except for customary
exceptions acceptable to the Administrative Agent. “Receivables Transaction
Attributed Indebtedness” means the amount of obligations outstanding under the
legal documents entered into as part of any Qualified Receivables Transaction on
any date of determination that would be characterized as principal if such
Qualified Receivables Transaction were structured as a secured lending
transaction rather than as a purchase. “Recourse Indebtedness” of the Borrower
means all Indebtedness of the Borrower and of its Subsidiaries excluding (i)
Indebtedness with respect to which recourse is contractually limited to
specified Property which secures payment of such Indebtedness, (ii) Indebtedness
in connection with the Junior Subordinated Hybrid Securities and (iii)
Receivables Transaction Attributed Indebtedness. “Register” has the meaning set
forth in Section 9.04. “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time. “Restricted Payment” means any
dividend or other distribution (whether in cash, securities or other property)
with respect to any equity interest in the Borrower or any Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such equity interests in the
Borrower or any Subsidiary thereof or any option, warrant or other right to
acquire any such equity interest in the Borrower or any Subsidiary thereof;
provided, however, that such Restricted Payment definition shall exclude any
dividends, distributions or payments made in connection with a fundamental
change of a Subsidiary as otherwise permitted in Section 6.03(a) hereof.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc019.jpg]
15 “Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof). “S&P” means Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business. “Statutory Reserve Rate”
means a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage. “Subsidiary” means, with respect to any Person (the
“Parent”) at any date, any corporation, limited liability company, partnership,
trust, association or other entity the accounts of which would be consolidated
with those of the parent in the parent’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date,
as well as any other corporation, limited liability company, partnership,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held. “Substantial Portion”
means, with respect to the Property of the Borrower and its Subsidiaries,
Property which represents more than 20% of the consolidated assets of the
Borrower and its Subsidiaries taken as whole or, if less, Property which is
responsible for more than 15% of the Adjusted EBITDA for the most recently
completed four fiscal quarters. “Swap Agreement” means any agreement with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
“Swing Line Borrowing Notice” is defined in Section 2.02(ii). “Swing Line
Exposure” has the meaning set forth in Section 2.18. “Swing Line Lender” means
U.S. Bank National Association or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc020.jpg]
16 “Swing Line Loan” means a Loan made available to the Borrower by the Swing
Line Lender pursuant to Section 2.02. “Swing Line Sublimit” means the maximum
principal amount of Swing Line Loans the Swing Line Lender may have outstanding
to the Borrower at any one time, which, as of this date, is $15,000,000. “Taxes”
means any and all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority. “Transactions”
means the execution, delivery and performance by the Borrower of this Agreement,
the borrowing of Loans and the use of the proceeds thereof. “Type”, when used in
reference to any Loan or Borrowing, refers to whether the rate of interest on
such Loan, or on the Loans comprising such Borrowing, is determined by reference
to the Adjusted LIBO Rate or the Alternate Base Rate. “Wholly-Owned Subsidiary”
of a Person means (i) any Subsidiary of which 100% of the beneficial ownership
interests shall at the time be owned or controlled, directly or indirectly, by
such Person or one or more Wholly-Owned Subsidiaries of such Person, or by such
Person and one or more Wholly-Owned Subsidiaries of such Person, or (ii) any
partnership, limited liability company, association, joint venture or similar
business organization of which 100% of the beneficial ownership interests shall
at the time be so owned or controlled. “Withdrawal Liability” means liability to
a Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA. SECTION 1.02 Classification of Loans and Borrowings. For purposes
of this Agreement, Loans and Borrowings may be classified and referred to by
Type (e.g., a “Eurodollar Loan” or a “ABR Borrowing”). SECTION 1.03 Terms
Generally. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc021.jpg]
17 meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any debt or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein and (ii) without giving effect to any treatment
of debt in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such debt in
a reduced or bifurcated manner as described therein, and such debt shall at all
times be valued at the full stated principal amount thereof. ARTICLE II THE
CREDITS SECTION 2.01 Commitments; Revolving Loans and Borrowings. Subject to the
terms and conditions set forth herein, each Lender agrees to make Revolving
Loans to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in such Lender’s Credit Exposure
exceeding such Lender’s Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Revolving Loan required to be made by it shall not relieve any other Lender
of its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. (b) Subject to Section 2.11, each Borrowing of Revolving
Loans shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc022.jpg]
18 shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. (c) At the commencement of each
Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments. Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of 10 Eurodollar Borrowings
outstanding. (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date. SECTION 2.02 Swing Line Loans. (i) Amount of Swing Line
Loans. Upon the satisfaction of the conditions precedent set forth in Section
4.02 and, if such Swing Line Loan is to be made on the date of the initial
Advance hereunder, the satisfaction of the conditions precedent set forth in
Section 4.01 as well, from and including the date of this Agreement and prior to
the Maturity Date, the Swing Line Lender may, at its option, on the terms and
conditions set forth in this Agreement, make Swing Line Loans in Dollars to the
Borrower from time to time in an aggregate principal amount not to exceed the
Swing Line Sublimit, provided that the aggregate outstanding Credit Exposure
shall not at any time exceed the aggregate Commitment and no individual Lender’s
Credit Exposure shall at any time exceed its Commitment, and provided further
that at no time shall the sum of (i) the Swing Line Lender’s pro rata share of
the Swing Line Loans, plus (ii) the outstanding Revolving Loans made by the
Swing Line Lender pursuant to Section 2.01, exceed the Swing Line Lender’s
Commitment at such time. Subject to the terms of this Agreement (including,
without limitation the discretion of the Swing Line Lender), the Borrower may
borrow, repay and reborrow Swing Line Loans at any time prior to the Maturity
Date. (ii) Borrowing Notice. In order to borrow a Swing Line Loan, the Borrower
shall deliver to the Administrative Agent and the Swing Line Lender an
irrevocable notice (a “Swing Line Borrowing Notice”) not later than 12:00 noon
New York City time on the Borrowing Date of each Swing Line Loan, specifying (i)
the applicable Borrowing Date (which date shall be a Business Day), and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $100,000. (iii) Making of Swing Line Loans; Participations. Not later
than 2:00 p.m. New York City time on the date of the applicable Borrowing, the
Swing Line Lender shall make available the Swing Line Loan, in funds immediately
available, to the Administrative Agent at its address specified pursuant to
Article XIII. The Administrative Agent will promptly make the funds so received
from the Swing Line Lender available to the Borrower at the Administrative
Agent’s aforesaid address. Each time that a Swing Line Loan is made by the Swing
Line Lender pursuant to this Section 2.02(iii), the Swing Line Lender shall be
deemed, without further action



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc023.jpg]
19 by any party hereto, to have unconditionally and irrevocably sold to each
Lender and each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Swing Line
Lender a participation in such Swing Line Loan in proportion to its pro rata
share of the aggregate Commitments. (iv) Repayment of Swing Line Loans. Each
Swing Line Loan shall be paid in full by the Borrower on the date selected by
the Administrative Agent. In addition, the Swing Line Lender may at any time in
its sole discretion with respect to any outstanding Swing Line Loan, require
each Lender to fund the participation acquired by such Lender pursuant to
Section 2.02(iii) or require each Lender (including the Swing Line Lender) to
make a Revolving Loan in the amount of such Lender’s pro rata share of such
Swing Line Loan (including, without limitation, any interest accrued and unpaid
thereon), for the purpose of repaying such Swing Line Loan. Not later than 12:00
noon New York City time on the date of any notice received pursuant to this
Section 2.02(iv), each Lender shall make available its required Revolving Loan,
in funds immediately available to the Administrative Agent at its address
specified pursuant to Article XIII. Revolving Loans made pursuant to this
Section 2.02(iv) shall initially be ABR Loans and thereafter may be continued as
ABR Loans or converted into Eurodollar Loans in the manner provided in Section
2.05 and subject to the other conditions and limitations set forth in this
Article II. Unless a Lender shall have notified the Swing Line Lender, prior to
the Swing Line Lender’s making any Swing Line Loan, that any applicable
condition precedent set forth in Sections 4.01 or 4.02 had not then been
satisfied, such Lender’s obligation to make Revolving Loans pursuant to this
Section 2.02(iv) to repay Swing Line Loans or to fund the participation acquired
pursuant to Section 2.02(iii) shall be unconditional, continuing, irrevocable
and absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Borrower, the Administrative Agent, the
Swing Line Lender or any other Person, (b) the occurrence or continuance of a
Default or Event of Default, (c) any adverse change in the condition (financial
or otherwise) of the Borrower, or (d) any other circumstances, happening or
event whatsoever. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.02(iv), interest
shall accrue thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received and the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied. On the Maturity
Date, the Borrower shall repay in full the outstanding principal balance of the
Swing Line Loans. SECTION 2.03 Requests for Borrowings. To request a Borrowing,
the Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, two Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with this Section 2.03:



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc024.jpg]
20 (i) the aggregate amount of the requested Borrowing; (ii) the date of such
Borrowing, which shall be a Business Day; (iii) whether such Borrowing is to be
an ABR Borrowing or a Eurodollar Borrowing; (iv) in the case of a Eurodollar
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and (v)
the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. SECTION 2.04
Funding of Borrowings. (a) Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request. (b) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, the applicable Lender (and if such Lender
fails to do so, then the Borrower) agrees to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. SECTION 2.05 Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc025.jpg]
21 Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. (b) To make an
election pursuant to this Section, the Borrower shall notify the Administrative
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower. (c) Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.03: (i) the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; (iii) whether the resulting Borrowing is
to be an ABR Borrowing or a Eurodollar Borrowing; and (iv) if the resulting
Borrowing is a Eurodollar Borrowing, the Interest Period to be applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”. If any such
Interest Election Request requests a Eurodollar Borrowing but does not specify
an Interest Period, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. (d) Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued for an
additional Interest Period of one month. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc026.jpg]
22 Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto. SECTION 2.06 Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date. (b)
The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the sum of the Credit Exposures would exceed the total
Commitments. (c) The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments. SECTION 2.07
Repayment of Loans; Evidence of Debt. (a) The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Maturity Date. (b) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. (c) The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. (d) The entries made
in the accounts maintained pursuant to paragraph (b) or (c) of this Section
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc027.jpg]
23 (e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.08 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section. (b) The
Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, two
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.01. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10. SECTION 2.09 Fees. (a) The Borrower agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the Fee Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including February 17, 2012
to but excluding the date on which such Commitment terminates. Swing Line Loans
shall not count as usage of the Commitments for the purpose of calculating the
commitment fee hereunder. Accrued fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof. All fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). (b) The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent. (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc028.jpg]
24 SECTION 2.10 Interest. (a) The Revolving Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the ABR Margin. (b) The
Revolving Loans comprising each Eurodollar Borrowing shall bear interest, at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Eurodollar Margin. (c) Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to, at the Borrower’s option, the Alternate Base Rate plus the ABR
Margin for such day or the Daily Eurodollar Rate. (d) Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section. (e) Accrued interest on each Loan
shall be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion. (f) All interest
hereunder shall be computed on the basis of a year of 360 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error. SECTION 2.11 Alternate Rate of
Interest. If prior to the commencement of any Interest Period for a Eurodollar
Borrowing, adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period, or the Administrative Agent is
advised by the Required Lenders that the LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; then the Administrative Agent shall give notice thereof to the
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc029.jpg]
25 SECTION 2.12 Increased Costs. (a) If any Change in Law shall: (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); (ii) impose on any Lender or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lender other than a Tax, as to which
the provisions of Section 2.14 apply; or (iii) subject the Administrative Agent,
any Lender, any other recipient of any payments to be made by or on account of
any obligation of the Borrower hereunder to any Taxes on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes or (C) Other Taxes); and the result of any of the foregoing
shall be to increase the cost to such Person of making or maintaining any Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Person hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Person
such additional amount or amounts as will compensate such Person for such
additional costs incurred or reduction suffered. (b) If any Change in Law
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on any Lender’s capital or on the capital
of any Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender, or the Loans made by, or participations in Swing
Line Loans held by, such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity position), then
from time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered. (c) A certificate of a Lender setting forth the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. (d) Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
SECTION 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc030.jpg]
26 pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.16, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof. SECTION 2.14 Taxes. (a) Any and all payments by or on account
of any obligation of the Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. (b) In addition, the
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law. (c) The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender on or with respect to any payment by or
on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc031.jpg]
27 evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. (f) If the Administrative Agent or a
Lender receives a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.14, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.14 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person. (g) Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrowers to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not such amounts were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(g) shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent demonstrable error. (h) If a payment made to a Lender under this
Agreement would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with its



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc032.jpg]
28 obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. SECTION 2.15 Payments Generally; Pro
Rata Treatment; Sharing of Set-Offs. (a) The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees, or of
amounts payable under Sections 2.12, 2.13, 2.14 or otherwise) prior to 2:00
p.m., New York City time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices as designated by the Administrative Agent, except that payments
pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars. (b) If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties. (c) If any
Lender shall, by exercising any right of set off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans
(which for purposes of this clause (c) shall be deemed to include participations
in Swing Line Loans) resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc033.jpg]
29 may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation. (d) Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. (e) If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(b) or 2.15(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. SECTION
2.16 Mitigation Obligations; Replacement of Lenders. (a) If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. (b) If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc034.jpg]
30 will result in a reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. SECTION
2.17 Increased Commitments; Additional Lenders. (a) From time to time subsequent
to the Effective Date provided no Default exists, the Borrower may, upon at
least 30 days’ notice to the Administrative Agent (which shall promptly provide
a copy of such notice to the Lenders), propose to increase the aggregate amount
of the Commitments to an aggregate amount not to exceed $300,000,000 (the amount
of any such increase, the “Increased Commitments”). Each Lender party to this
Agreement at such time shall have the right (but no obligation), for a period of
15 days following receipt of such notice, to elect by notice to the Borrower and
the Administrative Agent to increase its Commitment by a principal amount which
bears the same ratio to the Increased Commitments as its then Commitment bears
to the aggregate Commitments then existing. (b) If any Lender party to this
Agreement shall not elect to increase its Commitment pursuant to subsection (a)
of this Section, the Borrower may, within 10 days of the Lender’s response,
designate one or more of the existing Lenders or other financial institutions
acceptable to the Administrative Agent and the Borrower (which consent of the
Administrative Agent shall not be unreasonably withheld) which at the time agree
to (i) in the case of any such Person that is an existing Lender, increase its
Commitment and (ii) in the case of any other such Person (an “Additional
Lender”), become a party to this Agreement as a Lender. The sum of the increases
in the Commitments of the existing Lenders pursuant to this subsection (b) plus
the Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Increased Commitments. (c) An increase in the
aggregate amount of the Commitments pursuant to this Section 2.17 shall become
effective upon the receipt by the Administrative Agent of an agreement in form
and substance satisfactory to the Administrative Agent signed by the Borrower by
each Additional Lender and by each other Lender whose Commitment is to be
increased, setting forth the new Commitments of such Lenders and setting forth
the agreement of each Additional Lender to become a party to this Agreement as a
Lender and to be bound by all the terms and provisions hereof, together with
such evidence of appropriate corporate authorization on the part of the Borrower
with respect to the Increased Commitments and such opinions of counsel for the
Borrower with respect to the Increased Commitments as the Administrative Agent
may reasonably request. (d) Upon any increase in the aggregate amount of the
Commitments pursuant to this Section 2.17 that is not pro rata among all
Lenders, (x) within five Domestic Business Days, in the case of any ABR
Borrowing then outstanding, and (y) at the end of the then current Interest
Period with respect thereto, in the case of any Eurodollar Borrowing then
outstanding, the Borrower shall prepay such Borrowing in its entirety and, to
the extent the Borrower elects to do so and subject to the conditions specified
in Article 4 the Borrower shall reborrow Loans from the Lenders in proportion to
their respective Commitments after giving effect to such increase, until such
time as all outstanding Loans are held by the Lenders in such proportion.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc035.jpg]
31 SECTION 2.18 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender: (i) fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.09; (ii) the Commitment and
Credit Exposure of such Defaulting Lender shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take any action
hereunder; (iii) if any Swing Line Loans shall be outstanding at the time a
Lender becomes a Defaulting Lender then: (A) all or any part of the unfunded
participations in and commitments with respect to such Swing Line Loans shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
pro rata Credit Exposures but only to the extent (x) the sum of all
non-Defaulting Lenders’ Credit Exposure plus such Defaulting Lenders’ Loans and
participations in and commitments with respect to Loans does not exceed the
total of all non-Defaulting Lender’s Commitments and no individual Lender’s
Credit Exposure exceeds its Commitment and (y) the conditions set forth in
Article IV are satisfied at such time. (B) if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within one (1) Business Day following notice by the Administrative Agent, prepay
the outstanding Swing Line Loans that were not reallocated; (iv) any amount
payable to such Defaulting Lender hereunder (whether on account of principal,
interest, fees or otherwise and including any amount that would otherwise be
payable to such Defaulting Lender pursuant to Section 2.15 but excluding Section
2.16) shall, in lieu of being distributed to such Defaulting Lender, be retained
by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder, (ii)
second, to the payment of any amounts owing by such Defaulting Lender to the
Swing Line Lender hereunder, (iii) third, to the funding of any Loan or the
funding of any participating interest in any Swing Line Loan or in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, to the payment of any amounts owing to the Borrower
or the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (vi) sixth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Credit Exposure of such Lenders to the aggregate outstanding Credit Exposure
equals such ratio immediately prior to the



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc036.jpg]
32 Defaulting Lender’s failure to fund any portion of any Loans or
participations in Swing Line Loans and (vii) seventh, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided, that if
such payment is a prepayment of the principal amount of any Loans, such payment
shall be applied solely to prepay the Loans of, all Lenders that are not
Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or owed to, any Defaulting Lender. In the event that the Administrative
Agent, the Borrower and the Swing Line Lender each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swing Line Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold the Loans in accordance with its pro rata share. For purposes of this
Section 2.18, “Swing Line Exposure” shall mean, with respect to any Defaulting
Lender at any time, such Defaulting Lender’s pro rata share of the aggregate
principal amount of all Swing Line Loans outstanding at such time. Nothing
contained in the foregoing shall be deemed to constitute a waiver by the
Borrower of any of its rights or remedies (whether in equity or at law) against
any Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement. ARTICLE III
REPRESENTATIONS AND WARRANTIES The Borrower represents and warrants to the
Lenders that: SECTION 3.01 Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. SECTION 3.02 Authorization; Enforceability. The Transactions are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement and any
promissory note of the Borrower hereunder have been, or will be, in the case of
any such promissory note executed and delivered hereafter, duly executed and
delivered by the Borrower and constitute, or will constitute, in the case of any
such promissory note executed and delivered hereafter, a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc037.jpg]
33 Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any of
its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2010, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such date and for such period in
accordance with GAAP. (b) Since December 31, 2010, there has been no material
adverse change in the business, assets, operations, prospects or condition,
financial or otherwise, of the Borrower and its Material Subsidiaries, taken as
a whole. SECTION 3.05 Properties. (a) Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. (b) Each of the Borrower
and its Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, may not reasonably be expected to result in a
Material Adverse Effect. SECTION 3.06 Litigation and Environmental Matters. (a)
There are no investigations, actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its Material
Subsidiaries or their Property (i) as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, may reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions. (b) Except with respect to any matters that, individually or
in the aggregate, may not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc038.jpg]
34 SECTION 3.07 Compliance With Laws and Agreements. Each of the Borrower and
its Material Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except (i) to the extent, if any, that the Borrower and its Material
Subsidiaries may not be in such compliance in connection with the Disclosed
Matters or (ii) where the failure to do so, individually or in the aggregate,
may not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing. SECTION 3.08 Investment and Holding
Company Status. Neither the Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940. SECTION 3.09 Taxes. Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so may not reasonably be expected to result in a Material
Adverse Effect. SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, may reasonably be expected to
result in a Material Adverse Effect. SECTION 3.11 Disclosure. The Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Material Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time. ARTICLE IV CONDITIONS SECTION 4.01 Effective Date.
This Agreement shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and the Guaranty signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc039.jpg]
35 transmission of a signed signature page of this Agreement and the Guaranty)
that such party has signed a counterpart of this Agreement. (b) The
Administrative Agent shall have received a favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of The
Perry Law Firm, counsel for the Borrower and the Guarantors, substantially in
the form of Exhibit B, and covering such other matters relating to the Borrower
and the Guarantors, this Agreement or the Transactions as the Required Lenders
shall reasonably request. The Borrower hereby requests such counsel to deliver
such opinion. (c) The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower and the Guarantors, the authorization of the Transactions and any other
legal matters relating to the Borrower and the Guarantors, this Agreement and
the Guaranty or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel. (d) The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02. (e) The
Administrative Agent and each Lender shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, with
respect to the Administrative Agent, to the extent invoiced, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower hereunder. (f) The Administrative Agent shall have received any Notes
requested by a Lender payable to the order of each such requesting Lender. (g)
The Administrative Agent shall have received evidence satisfactory to it that
any credit facility currently in effect for the Borrower shall have been
terminated and cancelled and all indebtedness thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Loans) and any and
all liens thereunder shall have been terminated and released. (h) There shall
not have occurred a material adverse change (x) in the business, Property,
liabilities (actual and contingent), operations or condition (financial or
otherwise), or results of operations of the Borrower and its Material
Subsidiaries taken as a whole, since December 31, 2010 or (y) in the facts and
information regarding such entities as represented by such entities to date. (i)
The Administrative Agent shall have received unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
September 30, 2011 and audited consolidated financial statements of the Borrower
and its Subsidiaries for the fiscal years ended December 31, 2006 through
December 2010. SECTION 4.02 Each Borrowing. The obligation of each Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc040.jpg]
36 (a) The representations and warranties of the Borrower set forth in this
Agreement (with the exception, in the case of a Borrowing subsequent to the
Effective Date, of the representations and warranties in Sections 3.04(b) and
Section 3.06) shall be true and correct on and as of the date of such Borrowing.
(b) At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing. Each Borrowing shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section. ARTICLE V
AFFIRMATIVE COVENANTS Until the Commitments have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder shall
have been paid in full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender: (a) within 90
days after the end of each fiscal year of the Borrower, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; (b) within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes; (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, (i) the balance sheet of the Borrower as of the date of
such financial statements and the related statements of operations,
stockholders’ equity and cash flows for the fiscal year or portion thereof then
ended, setting forth in each case in comparative form the corresponding figures
from the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower on a stand alone basis in accordance with GAAP
consistently applied, subject to the absence of footnotes



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc041.jpg]
37 and (in the case of such financial statements delivered concurrently with
those under clause (b) above) to year-end audit adjustments and (ii) a
certificate of a Financial Officer of the Borrower in substantially the form of
Exhibit C (x) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (y) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.01, 6.05, 6.09 and 6.10
and (z) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate; (d) promptly
after the same become publicly available, copies of all periodic and other
reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; (e) promptly after Moody’s or S&P
shall have announced a change in the Borrower’s credit rating or the rating of
any Qualified Receivables Transaction, written notice of such rating change; and
(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request. Financial statements
and other documents required to be delivered pursuant to this Section 5.01 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered (i) to the extent such documents are included in materials otherwise
filed with the Securities and Exchange Commission, when such filing is available
to the Lenders on the EDGAR website or (ii) in any case, on the date on which
such documents are posted on the Borrower’s behalf on an Internet website to
which each Lender and the Administrative Agent has access and the Borrower
notifies the Administrative Agent and the Lenders of such posting. If the
Borrower provides the financial statements and other documents required to be
delivered pursuant to this Section 5.01 electronically pursuant to the preceding
sentence, the Borrower will provide printed versions of such financial
statements and other documents to any Lender upon such Lender’s request. SECTION
5.02 Notices of Material Events. The Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following: (a) the occurrence
of any Default; (b) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, may reasonably
be expected to result in a Material Adverse Effect;



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc042.jpg]
38 (c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, may reasonably be expected to result in a
Material Adverse Effect; and (d) any other development that results in, or may
reasonably be expected to result in, a Material Adverse Effect. Each notice
delivered under this Section shall be accompanied by a statement of a Financial
Officer or other executive officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto. SECTION 5.03 Existence; Conduct of Business.
The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03. SECTION 5.04 Payment of Obligations. The Borrower will, and will
cause each of its Material Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Material Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest may not reasonably be expected to result in a
Material Adverse Effect. SECTION 5.05 Maintenance of Properties; Insurance. The
Borrower will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. SECTION 5.06
Books and Records; Inspection Rights. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
SECTION 5.07 Compliance With Laws. The Borrower will, and will cause each of its
Material Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except (i) to the
extent, if any, that the Borrower and its Material Subsidiaries may not be in
such compliance in connection with the



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc043.jpg]
39 Disclosed Matters or (ii) where the failure to do so, individually or in the
aggregate, may not reasonably be expected to result in a Material Adverse
Effect. SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes, including without limitation acquisitions and any
payments required to be made in connection with the Disclosed Matters. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. SECTION 5.09 Guarantors. If the Borrower
organizes a new Domestic Subsidiary, for any purpose other than entering into a
Qualified Receivables Transaction, the Borrower will, within thirty (30) days
after the date on which such Subsidiary was organized, cause such Subsidiary to
execute, by joinder, the Guaranty. SECTION 5.10 Dividends. The Borrower will
cause its Subsidiaries to pay to the Borrower the maximum amount of dividends
allowed to be payable by such Subsidiaries in accordance with applicable
organizational documents, applicable agreements and applicable law. ARTICLE VI
NEGATIVE COVENANTS Until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that: SECTION
6.01 Recourse Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Recourse Indebtedness,
except: (a) the Loans; (b) Indebtedness existing on the date hereof and
described in Schedule 6.01 and any renewal or extension of such Indebtedness
that does not increase the principal amount thereof; and (c) other Recourse
Indebtedness, provided that the aggregate amount of such other Recourse
Indebtedness when combined with the aggregate amount of the Commitments under
this Agreement does not exceed $300,000,000 at any time outstanding. SECTION
6.02 Liens. The Borrower will not create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except: (a) Permitted Encumbrances; (b) any Lien on any
property or asset of the Borrower existing on the date hereof and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc044.jpg]
40 asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof; (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien shall
not apply to any other property or assets of the Borrower and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; (d) Liens on fixed or capital assets
acquired, constructed or improved by the Borrower provided that (i) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (ii) such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary; and (e) Liens not
otherwise permitted by the following clauses of this Section securing Recourse
Indebtedness or other obligations in an aggregate principal or face amount not
at any time exceeding $25,000,000. SECTION 6.03 Fundamental Changes. (a) The
Borrower will not, nor will it permit any Material Subsidiary to, merge or
consolidate with or into any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that a Subsidiary
may merge into the Borrower or a Wholly-Owned Subsidiary, and a Subsidiary other
than a Material Subsidiary may be liquidated or dissolved. (b) The Borrower will
not, and will not permit any of its Material Subsidiaries to, engage to any
material extent in any business other than the Borrower’s Line of Business and
other than in connection with a Permitted Acquisition. SECTION 6.04 Sale of
Assets. The Borrower will not, nor will it permit any Material Subsidiary to,
lease, sell or otherwise dispose of its Property to any other Person, except:
(a) sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business; (b) the sale of equipment to the extent that such
equipment is exchanged for credit against the purchase price of similar
replacement equipment, or the proceeds of such sale are applied with reasonable
promptness to the purchase price of such replacement equipment; (c) leases,
sales or other dispositions of its Property that, together with all other
Property of the Borrower and its subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve- month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries;



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc045.jpg]
41 (d) sales of assets in connection with a Qualified Receivables Transaction;
and (e) sales, leases or other dispositions of its Property, approved by the
Required Lenders. SECTION 6.05 Minimum Consolidated Net Worth. Consolidated Net
Worth shall be no less than the sum of (i) $700,000,000, (ii) an amount equal to
50% of Consolidated Net Income for (x) the fiscal year ending December 31, 2012
and (y) each subsequent fiscal quarter of the Borrower, in each case, for which
such Consolidated Net Income is positive (but with no deduction on account of
negative Consolidated Net Income for any such fiscal period) and (iii) 100% of
the amount of any increase in Consolidated Net Worth attributable to the
issuance of capital stock of the Borrower subsequent to December 31, 2011.
SECTION 6.06 Investments. The Borrower will not, nor will it permit any Material
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, except: (a) Cash Equivalent
Investments; (b) existing Investments in Subsidiaries and other Investments in
existence on the date hereof and described in Schedule 6.06; (c) Investments
constituting Permitted Acquisitions; (d) travel advances to management personnel
and employees in the ordinary course of business; (e) Investments comprised of
capital contributions (whether in the form of cash, a note, or other assets) to
a Subsidiary or other special-purpose entity created solely to engage in a
Qualified Receivables Transaction or otherwise resulting from transfers of
assets permitted by Section 6.04 to such a special-purpose entity; (f)
Investments in asset-backed securities or municipal securities collateralized by
FFEL Program loans; (g) student loans or beneficial, participation or other
interests therein; (h) non-securitized residual interests in FFEL Program loans
or securities collateralized thereby; and (i) other Investments, provided that
the aggregate amount of such other Investments does not exceed 15% of the
Borrower’s Consolidated Net Worth at any time outstanding. SECTION 6.07
Acquisitions. The Borrower will not, nor will it permit any Subsidiary, to make
any Acquisition other than a Permitted Acquisition.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc046.jpg]
42 SECTION 6.08 Restricted Payments. The Borrower will not, nor will it permit
any Subsidiary to, make any Restricted Payment, except that any Subsidiary may
declare and pay dividends or make distributions to the Borrower or to any
Subsidiary, and the Borrower may declare and pay dividends on its capital stock
provided that immediately prior to the payment of any such dividend, no Default
or Event of Default shall exist before or after giving effect to such dividends
or be created as a result thereof and immediately following payment of such
dividend, the Borrower will have unencumbered cash plus unencumbered Cash
Equivalent Investments plus unused availability under this Agreement with
aggregate not less than $25,000,000. SECTION 6.09 Recourse Leverage Ratio. The
Borrower will not permit the ratio, determined as of the end of each of its
fiscal quarters, of (i) Recourse Indebtedness to (ii) Adjusted EBITDA for the
then most-recently ended four (4) fiscal quarters to be greater than 2.5 to 1.0
SECTION 6.10 Non-FFELP Loans to all Loans. The Borrower will not permit the
ratio of (a) the aggregate amount of Non-FFELP Loans owned by the Borrower and
its Consolidated Subsidiaries to (b) the aggregate amount of all student loans
receivable owned by the Borrower and its Consolidated Subsidiaries at any time
to equal or exceed 0.03:1. ARTICLE VII EVENTS OF DEFAULT If any of the following
events (“Events of Default”) shall occur: (a) the Borrower shall fail to pay any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect when made or deemed made, unless the
incorrectness of such representation or warranty is not reasonably expected to
result in a Material Adverse Effect; (d) the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a), 5.03
(with respect to the Borrower’s existence) or in Article 6; provided that in the
case of Section 6.01 or 6.05, such failure shall continue unremedied for a
period of 30 days after an executive officer of the Borrower first becomes aware
of such failure;



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc047.jpg]
43 (e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender); (f) the
Borrower or any Subsidiary shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable; (g) any event or condition
occurs that (i) results in any Material Indebtedness becoming due prior to its
scheduled maturity or (ii) is continuing (after any applicable grace period or
cure period has expired) so as to enable or permit the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that (x) this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (y) a Swap Agreement shall be considered
to become due prior to its schedule maturity only if it becomes so due upon
termination resulting from the Borrower’s or a Subsidiary’s default thereunder;
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; (i) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action to authorize, or indicating its
consent to, approval of, or acquiescence in any of the foregoing; (j) the
Borrower or any Subsidiary shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due; (k) one or more judgments
for the payment of money in an aggregate amount in excess of $25,000,000 shall
be rendered against the Borrower, any Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc048.jpg]
44 during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment; (l) an ERISA Event
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other ERISA Events that have occurred, may reasonably be
expected to result in a Material Adverse Effect; (m) the Borrower or any
Subsidiary shall become ineligible to service both federally- insured student
loans and Direct Student Loans; or (n) a Change in Control shall occur; then,
and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. ARTICLE VIII THE
ADMINISTRATIVE AGENT Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc049.jpg]
45 discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 5 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc050.jpg]
46 Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder. Neither
the Syndication Agent nor either of the Co-Documentation Agents shall have any
duties, responsibilities or liabilities in such capacities. ARTICLE IX
MISCELLANEOUS SECTION 9.01 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows: (i) if
to the Borrower, to it at 121 South 13th Street, Suite 201, Lincoln, NE 68508,
Attention of Terry J. Heimes (Telecopy No. (402) 458-2399); (ii) if to the
Administrative Agent, to U.S. Bank National Association, 800 Nicollet Mall,
BC-MN-H03R, Minneapolis, MN 55402, Attention: Beth Correll, Telephone No.: (612)
303-3867/Telecopy No.: (612) 303-3851; (iii) if to any other Lender, to it at
its address (or telecopy number) set forth in its Administrative Questionnaire.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process pursuant to Section 9.09 or otherwise under applicable law, or to
notices pursuant to Article 2 unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Borrower



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc051.jpg]
47 may, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. (c) Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. SECTION 9.02 Waivers; Amendments. (a) No failure
or delay by the Administrative Agent or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. (b) Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.15(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, or (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. SECTION 9.03
Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i) all
reasonable out of pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc052.jpg]
48 or waivers of the provisions hereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans. (b) The Borrower shall indemnify the Administrative Agent and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the Indemnitee’s bad faith breach of its express contractual
obligations under this Agreement or (y) the gross negligence or willful
misconduct of such Indemnitee. (c) To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such. (d) To the
extent permitted by applicable law, the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, incidental, consequential or punitive damages (as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof. (e) All amounts due
under this Section shall be payable promptly after written demand therefor.
SECTION 9.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc053.jpg]
49 assigns permitted hereby, except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. (a) (1) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of: (A) the Borrower, (provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof); provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee; and (B) the Administrative
Agent; provided that no consent of the Administrative Agent shall be required
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund.
(ii) Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing; (B) each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; (C) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc054.jpg]
50 (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. For the purposes of this
Section 9.04(b), the term “Approved Fund” has the following meaning: “Approved
Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender. (iii) Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section, from and after
the effective date specified in each Assignment and Assumption the assignee
thereunder shall be party hereto as a Lender with respect to the interest
assigned and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement in
addition to any rights and obligations theretofore held by it as a Lender
hereunder (if any), and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that fails to comply with this Section 9.04 shall be null and void. (iv) The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice. (v) Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph. (b) (i) Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc055.jpg]
51 portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (b)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender. (ii) A Participant shall not be
entitled to receive any greater payment under Section 2.12 or 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender. (c) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. SECTION 9.05 Survival. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc056.jpg]
52 SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement. SECTION 9.07 Severability.
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. SECTION 9.08 Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. SECTION
9.09 Governing Law; Jurisdiction; Consent to Service of Process. This Agreement
shall be construed in accordance with and governed by the law of the State of
New York. (a) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, or any Lender
may otherwise have to bring



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc057.jpg]
53 any action or proceeding relating to this Agreement against the Borrower or
its properties in the courts of any jurisdiction. (b) The Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court. (c) Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. SECTION 9.10
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 9.12 Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to it and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc058.jpg]
54 received from the Borrower relating to the Borrower or its business, other
than any such information that is available to the Administrative Agent, or any
Lender on a nonconfidential basis prior to disclosure by the Borrower; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. The provisions of this Section 9.12 are
without prejudice to any other confidentiality undertakings the Administrative
Agent or any Lender may enter into with the Borrower as to any particular
information. SECTION 9.13 USA Patriot Act. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “ACT”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc059.jpg]
1 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written. NELNET, INC. By: _/s/ Terry J. Heimes____ Name: Terry J.
Heimes Title: Chief Financial Officer



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc060.jpg]
Signature Page to Nelnet, Inc. Credit Agreement U.S. BANK NATIONAL ASSOCIATION,
individually and as Administrative Agent By: _/s/ Daniel S. Black____ Name:
Daniel S. Black Title: Relationship Manager



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc061.jpg]
Signature Page to Nelnet, Inc. Credit Agreement WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender By: _/s/ Bill Weber____ Name: Bill Weber Title: Vice
President



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc062.jpg]
Signature Page to Nelnet, Inc. Credit Agreement CITIBANK, N.A., as a Lender By:
_/s/ Marina Donskaya____ Name: Marina Donskaya Title: Vice President



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc063.jpg]
Signature Page to Nelnet, Inc. Credit Agreement ROYAL BANK OF CANADA, as a
Lender By: _/s/ Patrizia Lloyd____ Name: Patrizia Lloyd Title: Authorized
Signatory



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc064.jpg]
Signature Page to Nelnet, Inc. Credit Agreement FIRST NATIONAL BANK OF OMAHA, as
a Lender By: _/s/ Josh Tresemer____ Name: Josh Tresemer Title: Vice President



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc065.jpg]
COMMITMENT SCHEDULE Lender Commitment U.S. Bank National Association $75,000,000
Wells Fargo Bank, National Association $50,000,000 Citibank, N.A. $50,000,000
Royal Bank of Canada $50,000,000 First National Bank of Omaha $25,000,000 TOTAL
$ 250,000,000



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc066.jpg]
PRICING SCHEDULE Each of “FEE RATE” , “EURODOLLAR MARGIN” and “ABR MARGIN”
means, for any date, the rate set forth below in the row opposite such term and
in the column corresponding to the “Status” on such date: STATUS LEVEL I LEVEL
II LEVEL III LEVEL IV LEVEL V Fee Rate 0.15% 0.20% 0.25% 0.30%. 0.35% EuroDollar
Margin 1.00% 1.25% 1.50% 1.75% 2.00% ABR Margin 0.00% 0.25% 0.50% 0.75% 1.00%
For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule: “LEVEL I STATUS” exists at
any date if, at such date, the Borrower’s credit rating is BBB+ or higher by S&P
or Baa1 or higher by Moody’s. “LEVEL II STATUS” exists at any date if, at such
date, (i) the Borrower’s credit rating is BBB or higher by S&P or Baa2 or higher
by Moody’s and (ii) Level I Status does not exist. “LEVEL III STATUS” exists at
any date if, at such date, (i) the Borrower’s credit rating is BBB- or higher by
S&P or Baa3 or higher by Moody’s and (ii) neither Level I Status nor Level II
Status exists. “LEVEL IV STATUS” exists at any date if, at such date, (i) to
Borrower’s credit rating is BB+ or higher by S&P or Ba1or higher by Moody’s and
(ii) none of Level I Status, Level II Status and Level III Status exists. “LEVEL
V STATUS” exists at any date if, at such date, no other Status exists. “STATUS”
refers to the determination of which of Level I Status, Level II Status, Level
III Status, Level IV Status, or Level V Status exists at any date. The
Eurodollar Margin, the ABR Margin and the Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower’s Status as of the
last Business Day of the immediately preceding month. Adjustments, if any, to
the Eurodollar Margin, the ABR Margin or the Fee Rate shall be effective from
and after the first day of the first fiscal month immediately following such
date until the first day of the first fiscal month immediately following the
next such date.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc067.jpg]
The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date. In the case of
split ratings from S&P’s and Moody’s, the rating to be used to determine which
Status applies is the higher of the two; provided that if the split is more than
one notch, a rating one notch below the higher rating of the two shall be used.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc068.jpg]
Schedule 1.01 GUARANTORS National Education Loan Network, Inc. Nelnet Business
Solutions, Inc. Nelnet Diversified Solutions, LLC Nelnet Enrollment Solutions,
LLC



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc069.jpg]
Schedule 3.06 DISCLOSED MATTERS Any liabilities or matters described in the
Borrower’s Form 10K and/or Form 10Q with the United States Securities and
Exchange Commission for the period ended December 31, 2010 and September 30,
2011 respectively, and any findings, orders, judgments or settlements resulting
therefrom or related thereto.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc070.jpg]
Schedule 6.01 EXISTING INDEBTEDNESS GCO Student Loan Interest Margin Securities
(SLIMS DEBT) $29,516,885 Farmers and Merchants Private Loan Participation Debt $
8,900,000 Company Headquarters Building Debt $ 4,701,797 Total $43,118,682



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc071.jpg]
Schedule 6.02 EXISTING LIENS Company Headquarters Building Debt $4,701,797



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc072.jpg]
A-1 EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [INSERT NAME OF ASSIGNOR] (the “Assignor”)
and [INSERT NAME OF ASSIGNEE] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full. For an agreed consideration, the Assignor hereby
irrevocably sells and assigns to the Assignee, and the Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: ______________________________ 2. Assignee:
______________________________ [and is an Affiliate/Approved Fund of [IDENTIFY
LENDER](1)] 3. Borrower(s): Nelnet, Inc. (“NELNET”) ––––––––––– (1) Select as
applicable. 4. Administrative Agent: U.S. Bank National Association as the
administrative agent under the Credit Agreement



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc073.jpg]
A-2 5. Credit Agreement: The Credit Agreement dated as of February 17, 2012
among Nelnet, the Lenders parties thereto, U.S. Bank National Association, as
Administrative Agent as amended and in effect from time to time 6. Assigned
Interest: Facility Assigned(2) Aggregate Amount of Commitment/Loans for all
Lenders Amount of Commitment/Loans Assigned Percentage Assigned of Commitment/
Loans(3) $ $ % $ $ % $ $ % Effective Date: _____________ ___, 20___ [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] ____________ (2) Fill in the
appropriate terminology for the Types of facilities under the Credit Agreement
that are being assigned under this Assignment (e.g., “Eurodollar” or “ABR”) (3)
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc074.jpg]
A-3 The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR] By: Title: ASSIGNEE [NAME OF ASSIGNEE] By: Title:
Consented to and Accepted: U.S. BANK NATIONAL ASSOCIATION, as Administrative
Agent By: Title:



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc075.jpg]
A-4 ANNEX 1 CREDIT AGREEMENT dated as of February 17, 2012 among NELNET, INC.,
the LENDERS party thereto, U.S. BANK NATIONAL ASSOCIATION, as Administrative
Agent, STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1 Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document. 1.2.
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc076.jpg]
A-5 2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. 3. General
Provisions. This Assignment and Assumption shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment and Assumption may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc077.jpg]
B-1 EXHIBIT B OPINION OF COUNSEL FOR THE BORROWER February 17, 2012 To the
Lenders and the Administrative Agent Referred to Below c/o U.S. Bank National
Association, as Administrative Agent Ladies and Gentlemen: We have acted as
counsel for Nelnet, Inc., a Nebraska corporation (the “Borrower”), in connection
with the Credit Agreement dated as of February 17, 2012 (the “Credit
Agreement”), among the Borrower, the banks and other financial institutions
identified therein as Lenders, and U.S. Bank National Association, as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meanings. We have examined originals or copies, certified or otherwise
identified to my/our satisfaction, of such documents, corporate records,
certificates of public officials and other instruments and have conducted such
other investigations of fact and law as we have deemed necessary or advisable
for purposes of this opinion. In our examination, we have assumed the
genuineness of the signatures of Persons signing the Credit Agreement, the
authority of such Persons signing on behalf of the parties thereto (other than
the Borrower) and the due authorization, execution and delivery of all documents
by the parties thereto (other than the Borrower). Upon the basis of the
foregoing, we are of the opinion that: 1. The Borrower (a) is a corporation duly
organized, validly existing and in good standing under the laws of Nebraska, (b)
has all requisite power and authority to carry on its business as now conducted
and (c) except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required. 2. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. The Credit Agreement has been
duly executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc078.jpg]
B-2 3. The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (b)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries. 4. There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to our knowledge, threatened against or affecting the Borrower or
any of its Subsidiaries (a) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
(other than the Disclosed Matters) or (b) that involve the Credit Agreement or
the Transactions. 5. Neither the Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940. We are members of the bar of the State of
Nebraska and the foregoing opinion is limited to the laws of the State of
Nebraska and the Federal laws of the United States of America. We note that the
Credit Agreement is governed by the laws of the State of New York and, for
purposes of the opinion expressed in paragraphs 2 and 3 above, we have assumed
that the laws of the State of New York do not differ from the laws of Nebraska
in any manner that would render such opinion incorrect. This opinion is rendered
solely to you in connection with the above matter. This opinion may not be
relied upon by you for any other purpose or relied upon by any other Person
(other than your successors and assigns as Lenders and Persons that acquire
participations in your Loans) without our prior written consent. Very truly
yours,



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc079.jpg]
C-1 EXHIBIT C FORM OF COMPLIANCE CERTIFICATE U.S. Bank National Association, as
Administrative Agent Attention: ________________ Re: Compliance Certificate
Ladies and Gentlemen: Reference is made to the Credit Agreement dated as of
February 17, 2012 among Nelnet, Inc., (the “Borrower”) and the Lenders and
Agents from time to time parties thereto (such agreement, as amended and in
effect from time to time, the “Agreement”); capitalized terms used herein
without definition shall have the meanings assigned those terms in the
Agreement. This Certificate is furnished to the Administrative Agent for the
benefit of the Lenders pursuant to Section 5.01 of the Agreement. The
undersigned, ______________________, hereby certifies to the Administrative
Agent for the benefit of the Lenders as follows: 1. Authority. I am the duly
elected, qualified and acting __________ of the Borrower. 2. Fiscal Period. This
certificate is for the fiscal period ended ___________ __, 201_ (the
“Certification Date”). 3. Financial Statements. The accompanying consolidated
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Consolidated Subsidiaries for the fiscal quarter ended on the
Certification Date [and for the then elapsed portion of the fiscal year] and the
related consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at the Certification Date, together in each case with the
corresponding figures in comparative form for the previous fiscal year, present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to year-end audit
adjustments and the absence of footnotes. 4. No Default. To my knowledge, no
Default has occurred or is continuing as of the date of this certificate.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc080.jpg]
C-2 5. Minimum Consolidated Net Worth (Section 6.05). (a) Consolidated Net Worth
at Certification Date $__________ (b) Calculation of Compliance Level (i)
Compliance level at preceding Certification Date (from prior Compliance
Certificate $__________ (ii) Increase in Consolidated Net Worth attributable to
the issuance of capital stock of the Borrower since the preceding Certification
Date $__________ [(iii) 50% of Consolidated Net Income for the four fiscal
quarter period ended at the Certification Date] [$__________] Compliance Level
at Certification Date ((i) plus (ii) [plus (iii)]) $__________ [(c) Calculation
of Consolidated Net Income Consolidated net income (from income statement)
$__________ [plus] [minus] Derivatives market value adjustment $__________
Consolidated Net Income [$__________] 6. Maximum Recourse Leverage Ratio
(Section 6.09). (a) Calculation of Recourse Indebtedness (I) All Indebtedness
$__________ (II) Deductions from all Indebtedness (i) Indebtedness contractually
nonrecourse $__________ (ii) Junior Subordinated Hybrid Securities $__________
(iii) Receivables Transaction Attributed Indebtedness $__________ (iv) Total
deductions $__________ (III) Recourse Indebtedness (I minus II(iv)) $__________
(b) Calculation of Adjusted EBITDA (I) Consolidated Net Income $__________



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc081.jpg]
C-3 (II) Additions to the extent deducted in determining Consolidated Net
Income: (i) Corporate Debt Interest $__________ (ii) Expenses for taxes paid in
cash or accrued $__________ (iii) Depreciation and amortization $__________ (iv)
Extraordinary non-cash expenses, charges and losses incurred other than in the
ordinary course of business $__________ (v) Non-cash expenses related to stock
based compensation $__________ (vi) Unrealized derivatives market value
adjustment (if negative) $__________ (vii) Unrealized foreign currency
translation adjustment (if negative) $__________ (viii) Total additions
$__________ (III) Deductions from Consolidated Net Income to the extent included
therein: $__________ (i) Variable-rate floor income $__________ (ii)
Extraordinary income or gains $__________ (iii) Income tax credit and refunds
(not netted) $__________ (iv) Unrealized derivatives market value adjustment (if
positive) $__________ (v) Unrealized foreign currency translation adjustment (if
positive) $__________ (vi) Total deductions $__________ (IV) Adjusted EBITDA (I
plus II(viii) minus III(vi)) $__________ (c) Calculation of Ratio 7. Non-FFELP
Loans To All Loans (Section 6.10) $__________



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc082.jpg]
C-4 (a) Aggregate amount of Non-FFELP Loans owned by the Borrower and its
Consolidated Subsidiaries at the Certification Date $__________ (b) Aggregate
amount of all student loans receivable owned by the Borrower and its
Consolidated Subsidiaries at the Certification Date $__________ (c) (a)/(b)
(must not equal or exceed 0.03) ______________



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc083.jpg]
C-5 IN WITNESS WHEREOF, the undersigned has executed this Certificate on the
date set forth below. _________________________ Name: Title: Dated:
___________________, 20__



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc084.jpg]
D-1 EXHIBIT D NOTE February 17, 2012 Nelnet, Inc, a Nebraska corporation (the
“Borrower”), promises to pay to the order of _____________________________ (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the applicable office of U.S. Bank
National Association, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Maturity Date. The Lender shall, and is
hereby authorized to, record on the schedule attached hereto, or to otherwise
record in accordance with its usual practice, the date and amount of each Loan
and the date and amount of each principal payment hereunder. This Note is one of
the Notes issued pursuant to, and is entitled to the benefits of, the Credit
Agreement dated as of February __, 2012 (which, as it may be amended or modified
and in effect from time to time, is herein called the “Agreement”), among the
Borrower, the lenders party thereto, including the Lender and U.S. Bank National
Association, as Administrative Agent, to which Agreement reference is hereby
made for a statement of the terms and conditions governing this Note, including
the terms and conditions under which this Note may be prepaid or its maturity
date accelerated. Capitalized terms used herein and not otherwise defined herein
are used with the meanings attributed to them in the Agreement. In the event of
default hereunder, the undersigned agree to pay all costs and expenses of
collection, including reasonable attorneys’ fees. The undersigned waive demand,
presentment, notice of nonpayment, protest, notice of protest and notice of
dishonor. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF
THE UNITED STATES APPLICABLE TO NATIONAL BANKS. NELNET, INC. By: Print Name:
Title:



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc085.jpg]
D-2 SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL TO NOTE OF NELNET, INC. DATED
February 17, 2012 Date Principal Amount of Loan Maturity of Interest Period
Principal Amount Paid Unpaid Balance



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc086.jpg]
E-1 EXHIBIT E LIST OF CLOSING DOCUMENTS NELNET, INC. CREDIT FACILITY February
17, 2012 LIST OF CLOSING DOCUMENTS1 I. EFFECTIVE DATE CLOSING DOCUMENTS A. LOAN
DOCUMENTS 1. Credit Agreement, dated as of February 17, 2012, among Nelnet, Inc.
(the “Borrower”), the Lenders party thereto and U.S. Bank National Association,
as administrative agent (in such capacity, the “Administrative Agent”),
evidencing a revolving facility in an initial principal amount of up to
$250,000,000. SCHEDULES Commitment Schedule Pricing Schedule Schedule 1.01
Guarantors Schedule 3.06 Disclosed Matters Schedule 6.01 Existing Indebtedness
Schedule 6.02 Existing Liens 1 Each capitalized term used herein and not defined
herein shall have the meaning assigned to such term in the above-defined Credit
Agreement. Items appearing in bold italics shall be prepared and/or provided by
the Borrower and/or their counsel.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc087.jpg]
E-2 EXHIBITS Exhibit A Form of Assignment and Assumption Agreement Exhibit B
Form of Opinion of Counsel for Borrower Exhibit C Form of Compliance Certificate
Exhibit D Form of Note Exhibit E List of Closing Documents 2. Notes executed by
the Borrower in favor of each of the Lenders, if any, which has requested a note
pursuant to the Credit Agreement. 3. Guaranty executed by the Guarantors in
favor of the Administrative Agent. B. CORPORATE DOCUMENTS 4. Certificate of the
Secretary or an Assistant Secretary of the Borrower certifying (i) that there
have been no changes in the Articles of Incorporation of the Borrower, as
attached thereto and as certified as of a recent date by the Secretary of State
of Nebraska, since the date of the certification thereof by such governmental
entity, (ii) the By-laws, as attached thereto, of the Borrower as in effect on
the date of such certification, (iii) resolutions of the Board of Directors or
other governing body of the Borrower authorizing the execution, delivery and
performance of each Loan Document to which it is a party, (iv) the Good Standing
Certificate for the Borrower from the Secretary of State of Nebraska and (v) the
names and true signatures of the incumbent officers of the Borrower authorized
to sign the Loan Documents to which it is a party and authorized to request an
Advance under the Credit Agreement. C. OPINIONS 5. Opinion of the Perry Law
Firm, counsel for the Borrower. D. CLOSING CERTIFICATES AND MISCELLANEOUS 6.
Certificate of the chief financial officer of the Borrower certifying the
following: on the Effective Date (1) no Default or Event of Default has occurred
and is continuing and (2) the representations and warranties contained in
Article III are true and correct in all material respects as of such date. 7.
Payoff and Termination Letter providing evidence satisfactory to the
Administrative Agent that the credit facility evidenced by the Credit Agreement
dated May 8, 2007 has been terminated and cancelled (along with all of the
agreements, documents and instruments delivered in connection therewith) and all
Indebtedness owing thereunder has been fully repaid.



--------------------------------------------------------------------------------



 
[a8kexhibit1012012nelnetc088.jpg]
E-2



--------------------------------------------------------------------------------



 